Citation Nr: 0214180	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  01-02 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for scars as residuals of 
shell fragment wounds to the right forehead, right upper 
extremity and right lower chest.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from April 1944 until April 
1946.

This appeal comes before the VA Board of Veterans' Appeals 
(Board) from an April 2000 rating decision that denied 
service connection for residuals of shell fragment wounds of 
the right forehead, right upper extremity and right lower 
chest.  A notice of disagreement (NOD) was received in June 
2000.  A statement of the case (SOC) was issued in June 2000.  
A substantive appeal was received in February 2001.  A 
supplemental statement of the case was issued in March 2002.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran is not observed to have any residuals, 
including scarring, of the right forehead, right upper 
extremity and right lower chest due to wounds or injuries in 
service; no current scar disability is clinically indicated.


CONCLUSION OF LAW

Residuals of shell fragment wounds, including scars, to the 
right forehead, right upper extremity and right lower chest 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that prior to the initiation 
of this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  In 
this regard, it is noted that, in view of the absence of 
service medical records, other than the separation 
examination, the RO made another unsuccessful attempt to 
secure service medical records.  Surgeon General's Office 
records were obtained, but do not pertain to any of the 
disabilities now claimed.

As evidenced by the June 2000 statement of the case and the 
March 2002 supplemental statement of the case, the veteran 
and his representative have been furnished the pertinent laws 
and regulations governing the claim and the reasons for the 
denial.  Hence, the Board finds that they have been given 
notice of the information and evidence needed to substantiate 
the claim, and, as evidenced by various letters soliciting 
information and/or evidence (see, e.g., RO letters of March 
2000 and February 2001), have been afforded opportunities to 
submit such information and evidence.  The Board also finds 
that the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002)(addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159 (2001)).  In a May 2001 
letter, the RO not only informed the veteran and his 
representative of the notice and duty to assist provisions of 
the VCAA, but what the evidence had to show to establish 
entitlement for service connection, what medical and other 
evidence the RO had obtained, which requests for records had 
been implemented, and what information or evidence the 
veteran could provide in support of the claim.  Hence, the 
duty to notify has been met. 

The Board also finds that all necessary development has been 
accomplished.  The veteran has submitted medical evidence in 
support of his claim, and the RO has undertaken reasonable 
and appropriate efforts to assist the veteran in obtaining 
the evidence necessary to substantiate his claim, to include 
obtaining extensive VA clinical records and scheduling the 
veteran for a VA physical examination in July 2000.  
Significantly, neither the veteran nor his representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

Factual background

The veteran's service medical records are not available, with 
the exception of the discharge examination report dated in 
April 1946.  At that time, it was specifically noted that the 
veteran had sustained no significant wounds or injuries 
during service.  The skin was evaluated as normal at that 
time.  

The veteran filed a claim for service connection for 
residuals of shell fragment wounds to the head, side, arms, 
back and chest in February 2000 which he stated he had 
incurred during WWII.  He stated that his chest was injured 
as a result of a shell explosion and that he was shot in the 
head and arms as well.  He stated that he had had problems 
with the wounds since that time.  

The veteran was afforded a comprehensive general medical 
examination in July 2000.  He provided history to the effect 
that he sustained shrapnel wounds to the right upper 
extremity, lower right chest and forehead as the result of 
enemy action in the European Theater of Operations.  Upon 
examination of the skin, the examiner stated that no 
significant or visible scars for the shrapnel wounds that he 
received on the forehead, right upper extremity and lower 
right chest were found.  

Extensive VA clinic notes dated between 2000 and 2001 
indicate no findings or treatment of shell fragment wound 
residuals.  


Legal Analysis

The appellant contends that, during service, he was treated 
for shell fragment wound injuries to multiple body sites, 
including the forehead, right upper extremity and right lower 
chest for which service connection for residual scarring 
should be should be granted.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of a current disability that 
is related to injury or disease in service.  See Watson v. 
Brown, 4 Vet. App. 309, 310 (1993); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the court's case law, lay 
observation is competent. Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  Where the condition observed is service is not 
shown to be chronic, service connection may also be 
established, under section 3.303(b) where continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Id.  

Unfortunately, the veteran's service medical records 
documenting shrapnel wound injuries to the forehead, right 
upper extremity and right lower chest not available.  In this 
regard, it is noted that the veteran also served in a combat 
capacity during WWII.  The Board must thus consider the 
circumstances and hardships of such service and allow for the 
fact that there may be no official record of the claimed 
treatment.  See 38 U.S.C.A. § 1154.  This is consistent with 
the general principle that lay assertions may constitute 
sufficient evidence when the issue is factual in nature; 
i.e., whether a claimed event (here, in service-treatment for 
shrapnel wounds) occurred.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)..

As indicated above, service connection requires evidence of 
current disability resulting from disease or injury in 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303).  In 
this case, however, even accepting the appellant's 
contentions as credible, it must be found that the claimed 
shrapnel wound injuries resolved without sequelae.  In this 
regard, there were no residual scarring was noted on service 
discharge examination; in fact at the time, the examiner 
specifically noted that the veteran had sustained no 
significant wounds or injuries.  Nor was there any evidence 
of any disability, including scarring, shown on postservice 
VA examination in July 2000 or on any other post-service 
medical record.  The Board therefore finds that the record 
does not provide a basis for a grant of service connection in 
the instant case.  Under these circumstances, the Board must 
conclude that the criteria for a grant of service connection 
for residuals of shell fragment wounds of the right forehead, 
right upper extremity and right lower chest are not met.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).


ORDER

Service connection for residuals of shell fragment wounds of 
the right forehead, right upper extremity and right lower 
chest is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

